DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

 Remarks
Regarding the 35 U.S.C. 103 rejection of claims 1, 2, 4 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over ImageFramer, https://apps.apple.com/us/app/imageframer/id461733187?mt=12, 07/22/2017 in view of Ito (US 2008/0246757), the applicant amended independent claims 1 and 6.  The applicant makes the argument that: 
“None of the cited references teach or fairly suggest the step of scanning an actual physical linear piece of frame molding.  ImageFramer discloses only something that generates an image of a rectangle that resembles an already 
	The examiner has considered applicant’s arguments in light of the amended claims and withdraws the rejections set forth in the Office Action mailed 11/30/2020.  However, Marston specifically teaches the step of generating an image from “an actual physical linear pieces of frame molding”.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The status identified of claim 2 includes both “Previously Presented” and “Currently Amended”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over ImageFramer, https://apps.apple.com/us/app/imageframer/id461733187?mt=12, 07/22/2017 in view of Marston (US 7,97,796), or alternatively as being unpatentable over ImageFramer, https://apps.apple.com/us/app/imageframer/id461733187?mt=12, 07/22/2017 in view of Marston (US 7,97,796) and Ito (US 2008/0246757).

Thus, ImageFramer teaches all the structure and/or methods of the claim except:
(Claims 1 and 6) that ImageFramer does not specifically teach “scanning at least one actual physical linear piece of frame molding, thereby generating a linear molding digital image of the actual physical linear piece of frame molding”;
(Claims 1 and 6) that ImageFramer does not specifically teach that the art work and frame are “scanned” to form a digital image of the artwork and frame,
(Claims 2 and 8) “… scanning three dimensional information from the frame molding”,
(Claims 4 and 7) “…scanning at least one matte”.
However, Marston teaches generating a digital by imaging an “actual physical linear piece of frame molding” (See Figure 2A; column 4, lines 17-47).  Marston further teaches generating a plurality of separate individual image segments and combining the images of the frame molding with a digital print to form a composite image of a print and frame.  Actually, Marston teaches all the structure set forth in claims 1 and 6 except the step of printing the combined image onto a substrate.  Also, the camera used in Marston to generate the image of the frame molding may be considered a scanner.

Alternatively, in the event that the applicant makes the argument that the camera in Marston cannot be construed to be a “scanner”, then this alternative interpretation would be obvious in further view of Ito (US 2008/0246757). The use of a scanner to form digital images was well known in the art prior to the effective filing date of the claimed invention as taught by Ito (US 2008/0246757).  Thus, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify modified ImageFramer by using a scanner to import digital images of the artwork, matte and frame in order to allow the user to easily duplicate an existing framed artwork.

Claims 3, 5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ImageFramer, https://apps.apple.com/us/app/imageframer/id461733187?mt=12, 07/22/2017 in view of Marston (US 7,97,796), or alternatively as being unpatentable over ImageFramer, https://apps.apple.com/us/app/imageframer/id461733187?mt=12, 07/22/2017 in view of Marston (US 7,97,796) and Ito (US 2008/0246757), as applied above, and further in view of LexJet, https://blog.lexjet.com/2014/07/14/how-to-make-canvas-printing-work-for-you-part-1-materials-finishes-and-textures/, 07/14/2014.

(Claim 3) “wherein the step of printing the combined image onto a substrate includes printing in three dimensions with a three dimensional printer”,
(Claim 5) “wherein the substrate comprises at least a selected one of: a flexible canvas material, a rigid plastic, a metal, a wood product, a fiber board, a glass material, a mirror, paper products and a tape”,
(Claim 9) “wherein the printer has  three dimensional printing ability so that it prints a three dimensional image onto the substrate”,
(Claim 10) “wherein the printer comprises an inkjet printer”,
(Claim 11) “wherein the substrate comprises at least a selected one of: a flexible canvas material, a rigid plastic, a metal, a wood product, a fiber board, a glass material, a mirror, paper products and a tape”,
(Claim 12) “wherein the substrate comprises a flexible material and further comprising the step of mounting the substrate on a backing frame so as to generate a print having an appearance of a framed work of art”,
(Claim 13) “wherein the printing step further comprises the step of printing three dimensional relief features of the combined image with the three dimensional printer”,
(Claim 14) “wherein the step of printing three dimensional relief features comprises the step of printing three dimensional relief features corresponding to the three dimensional information scanned from the frame molding”,

(Claim 16) “further comprising a backing frame that mounts the substrate on which the combined digital image is printed”,
(Claim 17) “wherein the computer that is further programmed to cause the printer to print three dimensional relief features onto the substrate”,
(Claim 18) “wherein the three dimensional relief features correspond to the three dimensional information scanned from the frame molding”, and 
(Claim 19) “wherein the three dimensional relief features correspond to three dimensional brush stroke information scanned from the work of art.”
	However, the use of an inkjet printer to print images onto canvas to form three dimensional features of artwork, such as an oil painting, was well known in the art prior to the effective filing date of the claimed invention as taught by Lexjet (See pages 1-12).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an injet printed on canvas system such as Lexjet as the system to print the composite image produced by ImageFramer and thus satisfy all the limitations of the claims listed above in order to allow the user to produce a more realistic duplication of an original piece of framed artwork.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kerr, et al. (US 2007/00671179) teaches that images frame molding may be captured by using conventional input devices such as digital cameras, flatbed scanners and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 17, 2021